DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive.
To address the arguments submitted under D. I. 
In response to applicant's arguments that the office action dated 04/13/2022 does not address the limitations of "a repellant configured for repelling insects” “a bottle coupler configured for coupling the motor to a bottle” and “a tapered stem ready for linear insertion and removal from a mouth of the bottle,” it is known a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The examiner asserts the invention as claimed in claim 1 is not patentability distinct from Auerbach, which discloses all limitations set forth structurally.
The allegation that Auerbach’s invention is not functional wherein the axis of rotation is upright is untrue. The prior art is still functional when the fan is rotating in an upright fashion (shown in the screen shot below) it would be counter intuitive to assume otherwise; the examiner asserts that the claim language simply does not include “the fan be[ing] placed in a container such as a bottle” as recited in the argument. Reading that limitation into the instant claim would be to ignorant to the broadest reasonable interpretation.

    PNG
    media_image1.png
    196
    367
    media_image1.png
    Greyscale

In response to D. II. a. applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. There is no reason that the method of inserting Wark’s invention into a cup or bottle holder could not be used to improve a similar device (such as that from Auerbach) intended for insertion into an object.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-7, & 13-14 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Auerbach (US 7775848 B1).
For claim 1; Auerbach teaches an insect repellant device, comprising: 
a repellant (figs. 1 & 2 (10)) configured for repelling insects, 
the repellant including a repeller (figs. 1 & 2 (14)) configured for rotating around an upright axis in use (columns 1-2; lines 67-1); 
a motor (figs. 1 & 2 (21)) configured for driving the repellant (column 2; lines 4-21); and 
a bottle coupler (fig. 1 (16) (18) (20) (30)) configured for coupling the motor to a bottle; 
wherein the bottle coupler includes a tapered stem (fig. 1 (18) (20)) for ready linear insertion and removal from a mouth of the bottle, and 
wherein the tapered stem has an enlarged head to abut the top of the bottle (fig. 1 (30)).
For claim 3; Auerbach teaches all limitations as stated above.
Auerbach further discloses an insect repellent device wherein a portion of the tapered stem is hollow to accommodate one or more batteries (fig. 2 (24) and column 2; lines 4-21).
For claim 4; Auerbach teaches all limitations as stated above.
Auerbach further discloses an insect repellent device wherein the bottle coupler includes a seat (fig. 2 (12)) in which the motor is seated (column 2; lines 4-21).
For claim 5; Auerbach teaches all limitations as stated above.
Auerbach further discloses an insect repellent device wherein the seat (fig. 1-3 (12)) releasably engages (column 2; lines 54-57) with the tapered stem (figs. 1 & 3 (30)).
For claim 6; Auerbach teaches all limitations as stated above.
Auerbach further discloses an insect repellent device wherein the bottle coupler includes an adaptor (fig. 1 (30)) for adapting the tapered stem to snugly fit inside the bottle. 
For claim 7; Auerbach teaches all limitations as stated above.
Auerbach further discloses an insect repellent device wherein the repeller includes one or more blades (denoted by the orange arrow in the screenshot below), and a retainer (denoted by the green arrow in the screenshot below) configured for retaining the one or more blades.

    PNG
    media_image2.png
    354
    382
    media_image2.png
    Greyscale

For claim 13; Auerbach teaches all limitations as stated above.
Auerbach further discloses an insect repellent device wherein the motor is an electric motor (column 2; lines 4-21).
For claim 14; Auerbach teaches all limitations as stated above.
Auerbach further discloses an insect repellent device further comprising a rotational switch to actuate the motor (fig. 1 (28) and column 2; lines 4-21).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over Auerbach as applied to claim 1 above, and further in view of WARK (US 20120275940 A1).
For claim 2; Auerbach teaches all limitations as stated above.
Auerbach does not teach the coupler explicitly being inserted into a wine bottle that is on a table.
However, WARK does teach a similar insect repellant device designed for being inserted into a bottle holder (figs. 1-5 & 11 and paragraphs [0004]) with a coupler (fig. 2 (22) (27) and paragraph [0020]). It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Auerbach by utilizing a simple substitution of the coupler from Auerbach to the coupler from WARK in order to obtain the improved result of a more secure/stable insertion that occupies minimal space. See MPEP 2143 I. (B).
The modification of Auerbach and WARK discloses the claimed invention except for the coupler being the proper size to be inserted into a wine bottle.  It would have been an obvious matter of design choice to have the coupler be a specific proportion, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Auerbach as applied to claim 7 above, and further in view of SMITH (AU 2011100135 A4).
For claim 8; Auerbach teaches all limitations as stated above.
Auerbach fails to explicitly state that the blades are flexible.
However, SMITH does teach flexible fan blades (page 3; lines 24-25).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Auerbach by utilizing flexible blades, which are known to be use on open fans that require close contact with humans, in order to protect any extremities that may come into the blades path (SMITH, page 3; lines 24-25). See MPEP 2143 I. (G).
For claim 9; Auerbach teaches all limitations as stated above.
Auerbach further discloses an insect repellent device wherein the retainer includes a coupler configured for coupling to the motor (column 2; lines 4-7).
For claim 10; Auerbach teaches all limitations as stated above.
Auerbach fails to disclose an insect repellant device wherein the retainer includes a pair of posts that extend through the one or more blades. 
However, SMITH does teach an insect repellant device wherein the retainer (fig. 2 (3) (4) (5) (6) (7) (11)) includes a pair of posts that extend through the one or more blades (fig. 2 (11) and page 3; lines 10-11).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Auerbach by utilizing a simple substitution of the retainer taught by Auerbach for SMITH’s retainer design in order to obtain the predictable result of a more secure retainer, such that the device in its entirety is more durable (SMITH, page 3; lines 8-11 & 24-25). See MPEP 2143 I. (B) & (G).
For claim 11; The combination of Auerbach and SMITH teaches all limitations as stated above.
Auerbach fails to disclose an insect repellant device wherein the retainer includes a pair of posts that extend through the one or more blades. 
However, SMITH does teach an insect repellant device wherein the retainer (fig. 2 (3) (4) (5) (6) (7) (11)) includes a cap (fig. 2 (5)) that receives the pair of posts and a spindle (page 3; lines 10-11).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Auerbach by utilizing a simple substitution of the retainer taught by Auerbach for SMITH’s retainer design in order to obtain the predictable result of a more secure retainer, such that the device in its entirety is more durable (SMITH, page 3; lines 8-11 & 24-25). See MPEP 2143 I. (B) & (G).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Auerbach as applied to claim 1 above, and further in view of  SMITH.
For claim 12; Auerbach teaches all limitations as stated above.
Auerbach fails to disclose an insect repellant device wherein the repellant includes reflective material.
However, SMITH does teach an insect repellant device wherein the retainer (fig. 2 (3) (4) (5) (6) (7) (11)) includes reflective material (page 3; lines 13-15).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Auerbach by utilizing a simple substitution of the retainer taught by Auerbach for SMITH’s retainer design in order to obtain the predictable result of reflecting light to repel the insects (SMITH, page 3; lines 13-15). See MPEP 2143 I. (B) & (G).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE P MACCRATE whose telephone number is (571)272-5215. The examiner can normally be reached M-Th: 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE PAIGE MACCRATE/            Examiner, Art Unit 3642                                                                                                                                                                                            /JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642